DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5 and 8-10 are presented for examination.
Substitute Specification
What appears to be a marked up copy of the original specification was filed 4/1/2021. The document contains sequence identifiers which is proper. A marked up copy, a clean copy and a statement that no new matter must  be filed in order to satisfy the requirements for a substitute specification. These requirements have not been met. Therefore, the marked up document  filed 4/1/2021 has not been entered. However, this situation can be rectified by file a marked up copy which  shows the underlining of the sequence identifiers, a clean copy of the marked up copy  and a statement that no new matter has been added.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 is rejected because it depends from a canceled claim (claim 7). It will be treated as if depends from claim 1.
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Interpretation
Claim 1 is drawn to a composition in which structural elements are recited as well as product-by-process steps. 
M.P.E.P. § 2113 reads, "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." 
In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Gamero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). 
As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). 
In the instant case, the structural elements of claim 1 are a SPION that has a coating  of DSPE-PEG(2000)-Amine on the surface of the SPION which binds through hydrophilic hydrophobic interaction; a targeting peptide that is covalently bound to the coated SPION where the  targeting peptide comprises Ac-TFFYGGSRGKRNNFKTEEY-OH where all of the amino acids are of the D-isomer or a trans-mirror sequence Ac-YEETKFNNRKGRSGGYFFT-OH where all of the amino acids are of the D-isomer; and the Cy7 fluorophore. The coupling of both the targeting peptide and the fluorophore is via EDC/NHS chemistry. These process limitation do impact the final structure of the product because EDC/NHS chemistry allows for direct bonds between primary amines and carboxyl groups via an amide bond as taught by Werengowska-Ciecwierz et al. (Adv. Condensed Matter Phys. (2015) Article ID 198-15, 27 pages) teach amide coupling at section 4.3 (page 8):

    PNG
    media_image1.png
    132
    443
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    189
    452
    media_image2.png
    Greyscale
  
It is noted that the claims contain limitations to specific conditions (e.g., temperature, pH, etc.) and manipulations (filtering, centrifuging, etc.) for the making of the product. However, unless Applicant can show otherwise, these specific conditions and manipulations do not bear on the final product as interpreted supra which is what is at issue in these composition claims.
Claims 1, 8 and 10 are rejected under 35 U.S.C. 103 as obvious over Du et al. (J. Mater. Chem. B. (2/2/2020) 8: 2296-2306), in view of Chen et al. (cited in the IDS filed 9/16/2021, NPL reference 1), Akhavan (small (2013) 9(21): 3593-3601) and Werengowska-Ciecwierz et al. (Adv. Condensed Matter Phys. (2015) Article ID 198-15, 27 pages), as evidenced by Demeule et al. (US 20160015823).
Du teaches a dual-targeting and excretable PEGylated ultra-small supramagnetic iron oxide nanoparticles (USPIONs) with surface-conjugated Angiopep-2. The nanoparticle successfully cross the blood brain barrier (BBB) to target glioblastomas to generate  positive contrast enhancement for T1-weighted MR imaging. Angiopep-2 was selected as the targeting ligand to construct the nanoprobe because it can specifically combine to the low-density lipoprotein which is overexpressed in the BBB and glioblastoma cells (abstract).
Angiopep-2, also known as ANG,  is composed of L-amino acids and has the sequence TFFYGGSRGKRNNFKTEEY (page 2297, second full paragraph, left 
It is noted that Angiopep-2 itself does not have a thiol group. However, Demeule teaches that an amine-terminal cysteine is added to the peptide to effect maleimide conjugation ([0156]). The synthesis is also illustrated below from Figure 1:


    PNG
    media_image3.png
    144
    923
    media_image3.png
    Greyscale

	Angiopep-2 was reacted with the maleimide groups of the PEG-USPIONs through the thiol group (page 2302, right col., third full paragraph).
To quantitatively evaluate  the targeted cellular uptake of the ANG/PEG-USPION compared to the PEG-USPION analog (no ANG), the nanoprobes were labelled with Cy5.5 which gave high fluorescence intensities in the cytoplasm of U87MG and BCEC cells (page 2299, left col., second paragraph). Free ANG and the ANG/PEG-USPION 
	Du does not teach that the fluorophore is instead Cy7-NHS that is coupled via EDC/NHS carboxylic activation (claims 1 and 10) and that the DSPE-PEG used is DSPE-PEG2000-NH2 (e.g., amine)  which is coupled to Ac- TFFYGGSRGKRNNFKTEEY-OH where the Y-OH is interpreted to be a free carboxyl terminus (claim 1).
	Chen teaches dual-modality nanoparticles coupled to Plectin-1 for imaging cancer. DSPE-PEG2000-NH2 was combined with SPIONS to provide PEG-NH2-SPIONS (NP-SIOPNs) where the hydrophobic tail of the SPION binds with the hydrophobic end of the DSPE-PEG which leaves the hydrophilic PEG-NH2 facing outward to solubilize the particle. After filtration, the particle  is combined with MES, carbodiimide HCl (EDC) and NHS. The mixture was shaken and centrifuged and then borate buffer was added. Following this the antibody to the Plectin and/or C7NHS were added to make the Plectin-SPION-Cy7 nanoprobe. Thus, this synthesis sequence results in DSPE-PEG200-NH2 hydrophobically bound to the SPION such that the amine groups are outward facing and able to couple with the C7NHS as well as the antibody for the targeting ligand. 
Werengowska-Ciecwierz teaches that amide coupling and thiol-maleimide coupling are conventional conjugation methods to link nanocarriers to ligands (page 7, section 4). Amide coupling occurs by activating carboxylic acid groups with 1-ethyl-3-(3-

    PNG
    media_image1.png
    132
    443
    media_image1.png
    Greyscale

The carboxylic acid residue can be locked by NHS. Table 1 shows the reagents for amide coupling in the first row which comprises EDC and NHS.
Maleimide chemistry links thiols to amines functionalized with maleimide (page 10, Scheme 4):

    PNG
    media_image2.png
    189
    452
    media_image2.png
    Greyscale
  
Akhavan  teaches that Cy7 is a fluorophore that is effective to visualize  tumors of human glioblastoma U87MG cells (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the DSPE-PEG2000-NH2 hydrophobically associated with SPIONs which are covalently bound to Angiopep-2 and Cy7 via EDC/NHS coupling for the targeting an visualization of glioblastomas. The ordinary artisan would have been motivated to do so because this is a situation of combining prior art elements according to known methods to yield a predictable result. In the instant case, the only difference between Du and Chen is the manner of coupling of the  Angiopep2 to the PEG via amine groups using EDC/NHS chemistry  (Chen) and maleimide groups to thiols (Du) and the use of Cy7 instead of Cy5.5 fluorophores. In both cases all the claimed elements were known in the prior art and one skilled in the 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). "[I]t can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does." KSR, 550 U.S. at 418, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

Claims 1, 8, 9 and 10 are rejected under 35 U.S.C. 103 as obvious over Du et al. (J. Mater. Chem. B. (2/2/2020) 8: 2296-2306), in view of Chen et al. (cited in the IDS filed 9/16/2021, NPL reference 1), Akhavan (small (2013) 9(21): 3593-3601) and Werengowska-Ciecwierz et al. (Adv. Condensed Matter Phys. (2015) Article ID 198-15, 27 pages), as evidenced by Demeule et al. (US 20160015823), as applied to claims 1, 8 and 10, in further view of Mazur et al. (Nanomedicine (Lond.) (2018) 13(1): 105-137) and Yang et al. (J. Appl. Physics (2008) 103: 07D256, pages 1-3).
The disclosure by Du as modified by Chen, Akhavan and Werengowska-Ciecwierz is discussed supra. The USPIONs in Du are shown to be spherical.

Mazur teaches that iron oxide nanocubes have high MHT (magnetic hyperthermia) efficiency and are somewhat more effective than spherical SPIONS for application to brain cancers (page 115, mid-page).
Yang teaches the synthesis of iron oxide nanocubes by mixing iron acetylacetonate (Fe(acac)2) with 1,2-hexanediol, oleic acid and benzyl ether, heating to 200 degrees C for 30  minutes under an argon blanket, heating to 290 degrees C for 1 hour, cooling, precipitating with ethanol, and then washing with toluene and hexane (page 1, Experimental).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ iron oxide nanocubes made by the method of Yang for the spherical SPIONS used in the method of imaging of modified Du. The ordinary artisan would have been motivated to do so because nanocubes are somewhat more effective than spherical SPIONS for application to brain cancers. The ordinary artisan would have had a reasonable expectation that one could make iron oxide nanocubes because Yang teaches how to accomplish this.
Regarding the experimental differences in the method of Yang and the claimed method, again the limitations of claim 9 are product-by-process and if the product in the 
Claims 1, 5, 8 and 10 are rejected under 35 U.S.C. 103 as obvious over Du et al. (J. Mater. Chem. B. (2/2/2020) 8: 2296-2306), in view of Chen et al. (cited in the IDS filed 9/16/2021, NPL reference 1), Akhavan (small (2013) 9(21): 3593-3601) and Werengowska-Ciecwierz et al. (Adv. Condensed Matter Phys. (2015) Article ID 198-15, 27 pages), as evidenced by Demeule et al. (US 20160015823), as applied to claims 1, 8 and 10, in further view of Wei et al. (Molecular Pharmaceutics (2014) 11: 3261-3268).
The disclosure by Du as modified by Chen, Akhavan and Werengowska-Ciecwierz is discussed supra.
Modified Du does not teach that the targeting peptide is the trans-mirror sequence of D-ANG comprising YEETKFNNRKGRSGGYFFT (claims 1 and 5).
Wei teaches that the retro-inverso isomer of LAngiopep is termed DAngiopep.  This peptide  has the sequence YEETKFNNRKGRSGGYFFT in which all of the amino acids are of the D-isomer and the sequence is the reverse of LAngiopep (section 3.1, page 3263). LAngiopep is known to cross the BBB and to target glioblastomas and can be used for brain-targeted drug delivery. However, the polypeptide is subject to proteolysis. DAngiopep was tested as an alternative. It was found that DAngiopep demonstrated a lower uptake efficiency in hEnd3 and U87 cells which was suggestive of a lower binding affinity. However, DAngiopep was resistant to proteolysis compared to LAngiopep in rat blood serum. In vivo, DAngiopep modified PEG-DSPE micelles display DAngiopep holds much potential for designing two-order tumor targeted delivery systems (abstract; figures 1 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ DAngiopep as the targeting peptide in the dual-targeting DSPE-PEG2000-NH2  SPIONS conjugated to Cy7 in modified Du. The ordinary artisan would have been motivated to do so because DAngiopep is readily taken up by glioblastoma cells and is resistant to proteolysis  compared to LAngiopep. This would reasonably increase the longevity of the SPIONS of modified Du  for in vivo imaging. The ordinary artisan would have had a reasonable expectation that one could make the SPIONS of modified Du  with DAngiopep as the targeting polypeptide because they have the a terminal carboxyl group  to couple to DSPE-PEG2000-NH2  via EDC/NHS chemistry in the same manner as  the L-analog (Angiopep-2).
Claims 1, 5 and 8-10 are rejected under 35 U.S.C. 103 as obvious over Du et al. (J. Mater. Chem. B. (2/2/2020) 8: 2296-2306), in view of Chen et al. (cited in the IDS filed 9/16/2021, NPL reference 1), Akhavan (small (2013) 9(21): 3593-3601), Werengowska-Ciecwierz et al. (Adv. Condensed Matter Phys. (2015) Article ID 198-15, 27 pages), as evidenced by Demeule et al. (US 20160015823), and  Wei et al. (Molecular Pharmaceutics (2014) 11: 3261-3268), as applied to claims 1, 5, 8 and 10, in further view of Mazur et al. (Nanomedicine (Lond.) (2018) 13(1): 105-137) and Yang et al. (J. Appl. Physics (2008) 103: 07D256, pages 1-3).
2-Cy7 SPIONs with DAngiopep as the targeting peptide is discussed supra.
Modified Du does not teach that the SPION is a nanocube.
The disclosure by Mazur and Yang is discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ iron oxide nanocubes made by the method of Yang for the SPIONS used in the method of imaging of modified Du with regard to  DSPE-PEG2000-NH2-Cy7 SPIONs with DAngiopep as the targeting peptide. The ordinary artisan would have been motivated to do so because nanocubes are somewhat more effective than spherical SPIONS for application to brain cancers. The ordinary artisan would have had a reasonable expectation that one could make iron oxide nanocubes because Yang teaches how to accomplish this.
Regarding the experimental differences in the method of Yang and the claimed method, again the limitations of claim 9 are product-by-process and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653